 



Exhibit 10.2

Short Form Office Lease   101 Rogers Street, Cambridge, MA
Molecular Insight Pharmaceuticals, Inc. – Page 1

LEASE AGREEMENT
     THIS LEASE AGREEMENT (the “Lease”) is dated as of April 25, 2008, between
ARE-MA REGION NO. 35, LLC, a Delaware limited liability company (“Landlord”),
and MOLECULAR INSIGHT PHARMACEUTICALS, INC., a Massachusetts corporation
(“Tenant”).

     
Address:
  101 Rogers Street, Cambridge, Massachusetts 02142
 
   
Premises:
  That portion of the building commonly known and numbered as 101 Rogers Street,
Cambridge, Massachusetts (the
 
  “Building”), which portion contains 19,750 rentable square feet (11,950
rentable square feet on the fourth floor of the Building and 7,800 rentable
square feet on the second floor of the Building), as determined by Landlord, as
shown on Exhibit A.
 
   
Project:
  The real property on which the Building is located, together with all
improvements thereon and appurtenances thereto as described on Exhibit B.
 
   
Base Rent:
   $55,308.33, per month until April 1, 2009 (it being agreed, however, that
Base Rent for the second full calendar month of the Term shall be $33,858.33);
$56,959.17 from April 1, 2009 until March 31, 2010
 
   
Rentable Area of Project:
   58,242 sq. ft.
 
   
Tenant’s Share:
   33.91%
 
   
Base Year:
  The 2008 Tax Year ending June 30, 2008.
 
   
Security Deposit:
   $57,604.17
 
   
Commencement Date:
  The earlier of the date Tenant first occupies the Premises for business
purposes or April 16, 2008.
 
   
Term:
  Beginning on the Commencement Date and ending March 31, 2010.
 
   
Permitted Use:
  Office and other related uses consistent with the character of the Project and
otherwise in compliance with
 
  the provisions of Section 6 hereof.

          Address for Rent Payment:   Landlord’s Notice Address:   Tenant’s
Notice Address:
P.O. Box 79840
Baltimore, MD 21279-0840
  385 East Colorado Boulevard
Suite 299
Pasadena, CA 91101
Attention: Corporate Secretary
Facsimile: (626) 578-0770   160 Second Street
Cambridge, MA 02142
Attention: Heather Preis, Senior
Manager of Facilities
Facsimile: (617) 492-5664

     1. Lease of Premises. Upon and subject to all of the terms and conditions
hereof, Landlord hereby leases the Premises to Tenant and Tenant hereby leases
the Premises from Landlord. The portions of the Project that are for the
non-exclusive use of tenants of the Project are collectively referred to herein
as the “Common Areas.” Landlord reserves the right to modify Common Areas.
     2. Delivery; Acceptance of Premises; Commencement Date; Extension and
Termination Rights.
     (a) Delivery; Acceptance of Premises; Commencement Date. On or before
April 16, 2008 (the “Target Commencement Date”) Landlord shall deliver the
Premises to Tenant for the conduct

 



--------------------------------------------------------------------------------



 



Short Form Office Lease   101 Rogers Street, Cambridge, MA
Molecular Insight Pharmaceuticals, Inc. — Page 2

of Tenant’s business broom clean, unoccupied, free of debris and personal
property of others, with the carpeting in the portion of the Premises located on
the fourth floor of the Building steam-cleaned (“Delivery” or “Deliver”). If
Landlord fails to so Deliver the Premises on or before the Target Commencement
Date, Landlord shall not be liable to Tenant for any loss or damage resulting
therefrom, and this Lease may be terminated by Tenant by facsimile notice to
Landlord within 2 business days of the Target Commencement Date, and if so
terminated by Tenant: (a) the Security Deposit, or any balance thereof (i.e.,
after deducting therefrom all amounts to which Landlord is entitled under the
provisions of this Lease), shall be returned to Tenant, and (b) neither Landlord
nor Tenant shall have any further rights, duties or obligations under this
Lease. Upon request of Landlord, Tenant shall execute and deliver a written
acknowledgment of the Commencement Date and the expiration date of the Term when
such are established in the form of the “Acknowledgement of Commencement Date”
attached to this Lease as Exhibit D; provided, however, Tenant’s failure to
execute and deliver such acknowledgment shall not affect Landlord’s rights
hereunder.
     Effective as of the date of Delivery of the Premises: (i) Tenant shall
accept the Premises in their condition as of such date, subject to all
applicable Legal Requirements (as defined in Section 6 hereof); (ii) Landlord
shall have no obligation for any defects in the Premises (but nothing contained
in this clause (ii) shall relieve Landlord from its obligations to make repairs
pursuant to Section 11); and (iii) Tenant’s taking possession of the Premises
shall be conclusive evidence that Tenant accepts the Premises and that the
Premises were in good condition at the time of Delivery.
     Tenant agrees and acknowledges that neither Landlord nor any agent of
Landlord has made any representation or warranty with respect to the condition
of all or any portion of the Premises or the Project, and/or the suitability of
the Premises or the Project for the conduct of Tenant’s business, and Tenant
waives any implied warranty that the Premises or the Project are suitable for
the Permitted Use. This Lease constitutes the complete agreement of Landlord and
Tenant with respect to the subject matter hereof and supersedes any and all
prior representations, inducements, promises, agreements, understandings and
negotiations which are not contained herein.
     (b) Tenant’s Work. Landlord shall use reasonable efforts to make the
Premises available to Tenant for Tenant’s Work under the Work Letter attached
hereto as Exhibit E (the “Work Letter”) within 5 days of full execution of this
Lease and Tenant’s delivery of evidence of the insurance required hereby and by
the Work Letter. Any occupancy of the Premises by Tenant before the Commencement
Date shall be subject to all of the terms and conditions of this Lease.
     (c) Early Access. Prior to the Commencement Date, Tenant shall have access
to the Premises solely for the purposes of preparing the Premises for its
occupancy, including installing furniture and telephone and data cabling;
provided, however, that in exercising such right of early access Tenant shall be
subject to all of the terms and conditions of this Lease, except for the
obligation to pay Base Rent as long as Tenant does not operate its business in
the Premises. Notwithstanding anything to the contrary, in the event that Tenant
operates is business in the Premises, the Commencement Date shall be deemed to
have occurred and, in addition to performance of all the other obligations of
Tenant under this Lease, Tenant shall be obligated to pay Base Rent from and
after such date.
     (d) Right to Extend Term. Tenant shall have the right to extend the Term of
the Lease upon the following terms and conditions:
          (i) Extension Rights. Tenant shall have 2 consecutive rights (each an
“Extension Right”) to extend the term of this Lease for 6 months (each an
“Extension Term”) on the same terms and conditions as this Lease (other than
Base Rent) by giving Landlord written notice of its election to exercise the
Extension Right at least 60 days prior, and no earlier than 120 days prior, to
the expiration of the original Term of the Lease. Upon the commencement of any
Extension Term, Base Rent shall be payable at a rate per annum equal to the sum
of (A) $1.00 per rentable square foot of the Premises plus (B) the annual Base
Rent rate payable as of the date immediately preceding the commencement of the
Extension Term. Notwithstanding the foregoing, Landlord may inform Tenant,
within 30 days of receipt of an exercise of an Extension Right that the Building
is scheduled to undergo demolition, substantial

 



--------------------------------------------------------------------------------



 



Short Form Office Lease   101 Rogers Street, Cambridge, MA
Molecular Insight Pharmaceuticals, Inc. — Page 3

renovation or use change in which case such exercise of the Extension Right
shall be null and void and the Term shall expire without addition thereto of any
portion of the Extension Term referred to therein.
          (ii) Rights Personal. The Extension Right is personal to Tenant and
not assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in the Lease, if any.
          (iii) Exceptions. Notwithstanding anything set forth above to the
contrary, the Extension Right shall not be in effect and Tenant may not exercise
the Extension Right:
               (1) during any period of time that Tenant is in Default under any
provision of this Lease; or
               (2) if Tenant has been in Default under any provision of this
Lease 3 or more times, whether or not the Defaults are cured, during the 6 month
period immediately prior to the date that Tenant intends to exercise the
Extension Right, whether or not the Defaults are cured.
          (iv) No Extensions. The period of time within which the Extension
Right may be exercised shall not be extended or enlarged by reason of Tenant’s
inability to exercise the Extension Rights.
          (v) Termination. The Extension Right shall terminate and be of no
further force or effect even after Tenant’s due and timely exercise of the
Extension Right, if, after such exercise, but prior to the commencement date of
the Extension Term, Tenant fails to timely cure any default by Tenant under this
Lease, whether or not such default is cured.
     3. Base Rent.
     (a) The first month’s Base Rent and the Security Deposit shall be due and
payable on, and Tenant shall deliver the certificate(s) of insurance as required
under Section 14 simultaneously with, delivery of an executed copy of this Lease
to Landlord. Tenant shall pay to Landlord in advance, monthly installments of
Base Rent on or before the first day of each calendar month during the Term
hereof, in lawful money of the United States of America, at the office of
Landlord for payment of Rent set forth above. Payments of Base Rent for any
fractional calendar month shall be prorated. If the Commencement Date is other
than the first day of a calendar month, the difference between the first full
calendar month’s Base Rent paid upon delivery of an executed copy of this Lease
by Tenant to Landlord as required above, and the prorated Base Rent for the
fractional month in which the Commencement Date occurs, shall be applied by
Landlord to such first full calendar month after the Commencement Date. Tenant
shall have no right at any time to abate, reduce, or set-off any Rent due
hereunder.
     (b) In addition to Base Rent, Tenant agrees to pay as additional rent
(“Additional Rent”) (i) to the applicable outside utility provider, all costs
and charges for electricity for the Premises, which electricity shall be
separately metered, (ii) to Landlord, Tenant’s Share of “Excess Taxes” (as
defined in Section 4), and (iii) to Landlord, any and all other amounts Tenant
assumes or agrees to pay under the provisions of this Lease, including, without
limitation, any and all other sums that may become due by reason of any default
of Tenant or failure to comply with the agreements, terms, covenants and
conditions of this Lease to be performed by Tenant, after any applicable notice
and cure period. Tenant’s obligations to pay Base Rent and Additional Rent
hereunder are collectively referred to herein as “Rent”.
     4. Taxes Payment.
     (a) Landlord shall deliver to Tenant a written estimate of Taxes for each
calendar year during the Term commencing on or after January 1, 2009 (the
“Annual Estimate”), which may be revised by Landlord from time to time during
such calendar year. During each month of the Term ending on or after the first
anniversary of the Commencement Date, on the same date that Base Rent is due,
Tenant shall

 



--------------------------------------------------------------------------------



 



Short Form Office Lease   101 Rogers Street, Cambridge, MA
Molecular Insight Pharmaceuticals, Inc. — Page 4

pay Landlord an amount equal to 1/12th of Tenant’s Share of the Annual Estimate.
Payments for any fractional calendar month shall be prorated. The term “Excess
Taxes” means Taxes for the applicable year in excess of Taxes for the Base Year.
     (b) Subject to Tenant’s payment obligations described above, Landlord shall
pay all taxes, levies, assessments and governmental charges of any kind
(collectively referred to as “Taxes”) imposed by any federal, state, regional,
municipal, local or other governmental authority or agency, including, without
limitation, quasi-public agencies (collectively, “Governmental Authority”)
during the Term, including, without limitation, all Taxes: (i) imposed on or
measured by or based, in whole or in part, on rent payable to Landlord under
this Lease and/or from the rental by Landlord of the Project or any portion
thereof, or (ii) based on the square footage, assessed value or other measure or
evaluation of any kind of the Premises or the Project, or (iii) assessed or
imposed by or on the operation or maintenance of any portion of the Premises or
the Project, including parking, or (iv) assessed or imposed by, or at the
direction of, or resulting from statutes or regulations, or interpretations
thereof, promulgated by, any Governmental Authority, or (v) imposed as a license
or other fee on Landlord’s business of leasing space in the Project. Landlord
may contest by appropriate legal proceedings the amount, validity, or
application of any Taxes or liens securing Taxes. Taxes shall not include any
net income taxes imposed on Landlord unless such net income taxes are in
substitution for any Taxes payable hereunder. If any such Tax is levied or
assessed directly against Tenant, then Tenant shall be responsible for and shall
pay the same at such times and in such manner as the taxing authority shall
require. Tenant shall pay, prior to delinquency, any and all Taxes levied or
assessed against any personal property or trade fixtures placed by Tenant in the
Premises, whether levied or assessed against Landlord or Tenant. If any Taxes on
Tenant’s personal property or trade fixtures are levied against Landlord or
Landlord’s property, or if the assessed valuation of the Project is increased by
a value attributable to improvements in or alterations to the Premises, whether
owned by Landlord or Tenant and whether or not affixed to the real property so
as to become a part thereof, higher than the base valuation on which Landlord
from time-to-time allocates Taxes to all tenants in the Project, Landlord shall
have the right, but not the obligation, to pay such Taxes. Landlord’s
determination of any excess assessed valuation shall be binding and conclusive,
absent manifest error. The amount of any such payment by Landlord shall
constitute Additional Rent due from Tenant to Landlord immediately upon demand.
     5. Security Deposit. The Security Deposit shall be held by Landlord without
obligation for interest thereon as security for the performance of Tenant’s
obligations under this Lease. The Security Deposit is not an advance rental
deposit or a measure of Landlord’s damages in case of Tenant’s default. Upon
each occurrence of a Default (as defined in Section 16), Landlord may use all or
part of the Security Deposit to pay delinquent payments due under this Lease,
and the cost of any damage, injury, expense or liability caused by such Default,
without prejudice to any other remedy provided herein or provided by law. Upon
any such use of all or any portion of the Security Deposit, Tenant shall pay
Landlord on demand the amount that will restore the Security Deposit to its
original amount. Upon bankruptcy or other debtor-creditor proceedings against
Tenant, the Security Deposit shall be deemed to be applied first to the payment
of Rent and other charges due Landlord for periods prior to the filing of such
proceedings. Landlord’s obligation respecting the Security Deposit is that of a
debtor, not a trustee; no interest shall accrue thereon. The Security Deposit
shall be the property of Landlord, but shall be paid to Tenant when Tenant’s
obligations under this Lease have been completely fulfilled. Landlord shall be
released from any obligation with respect to the Security Deposit upon transfer
of this Lease and the Premises to a person or entity assuming Landlord’s
obligations under this Section 5. Tenant hereby waives the provisions of any
law, now or hereafter in force, which provide that Landlord may claim from a
security deposit only those sums reasonably necessary to remedy defaults in the
payment of Rent, to repair damage caused by Tenant or to clean the Premises, it
being agreed that Landlord may, in addition, claim those sums reasonably
necessary to compensate Landlord for any other loss or damage, foreseeable or
unforeseeable, caused by the act or omission of Tenant or any officer, employee,
agent or invitee of Tenant. The Security Deposit, or any balance thereof (i.e.,
after deducting therefrom all amounts to which Landlord is entitled under the
provisions of this Lease), shall be returned to Tenant (or, at Landlord’s
option, to the last assignee of Tenant’s interest hereunder) within 90 days
after the expiration or earlier termination of this Lease.

 



--------------------------------------------------------------------------------



 



Short Form Office Lease   101 Rogers Street, Cambridge, MA
Molecular Insight Pharmaceuticals, Inc. — Page 5

     6. Use. The Premises shall be used solely for the Permitted Use set forth
in the Basic Lease Provisions, in compliance with all laws, orders, judgments,
ordinances, regulations, codes, directives, permits, licenses, covenants and
restrictions now or hereafter applicable to the Premises, and the use and
occupancy thereof (collectively, “Legal Requirements”). Tenant will use the
Premises in a careful, safe and proper manner and will not commit waste,
overload the floor or structure of the Premises, subject the Premises to use
that would damage the Premises or obstruct or interfere with the rights of
Landlord or other tenants or occupants of the Project, including conducting or
giving notice of any auction, liquidation, or going out of business sale on the
Premises, or using or allowing the Premises to be used for any unlawful purpose.
     7. Holding Over. If Tenant remains in possession of the Premises after the
expiration or earlier termination of the Term, as the same may be extended
pursuant to Section 2(d), without the express written consent of Landlord,
(A) Tenant shall become a tenant at sufferance upon the terms of this Lease
except that the monthly rental shall be equal to 200% of the Rent in effect
during the last 30 days of the Term, and (B) Tenant shall be responsible for all
damages suffered by Landlord resulting from or occasioned by Tenant’s holding
over, including consequential damages. Acceptance by Landlord of Rent after the
expiration of the Term or earlier termination of this Lease shall not result in
a renewal or reinstatement of this Lease.
     8. Parking. This Lease does not contain or create any parking rights or
privileges on the Project or any other property.
     9. Utilities, Services. Landlord shall provide, subject to the terms of
this Section 9, utilities to the Premises (“Utilities”). Tenant shall pay,
(a) prior to delinquency, directly to the outside utility provider, for
electricity as provided in Section 3(b) and (b) directly to Landlord, within
30 days of invoice, as Additional Rent, Tenant’s proportionate share (as
reasonably determined by Landlord) of the cost of electricity and natural gas
for heating and air conditioning of the Building. No interruption or failure of
Utilities, from any cause whatsoever other than Landlord’s willful misconduct,
shall result in abatement of Rent. Tenant agrees to limit use of water and sewer
with respect to Common Areas to normal restroom use.
     10. Alterations. Tenant shall not make any alterations, additions, or
improvements to the Premises of any kind whatsoever, except that Tenant may
construct nonstructural alterations in the Premises without Landlord’s prior
approval if the aggregate cost of such work does not exceed $10,000 (a
“Notice-Only Alteration”), provided Tenant notifies Landlord in writing of such
intended Notice-Only Alteration and such notice shall be accompanied by plans
and specification and other information as may be reasonably requested by
Landlord. Tenant shall cause, at its sole cost and expense, any Alterations to
comply with insurance requirements and with Legal Requirements. Tenant shall
reimburse Landlord for and indemnify and hold Landlord harmless from, any
expenses incurred by Landlord by reason of faulty work by Tenant or its
contractors or inadequate cleanup. Any such work shall be completed free and
clear of liens, and Tenant shall provide (and cause its contractor to provide)
certificates of insurance for workers’ compensation and other coverage in
amounts and from an insurance company satisfactory to Landlord protecting
Landlord against liability for personal injury or property damage during
construction. Upon completion of any Alterations, Tenant shall deliver to
Landlord: (i) sworn statements setting forth the names of all contractors and
subcontractors who did the work and final lien waivers from all such contractors
and subcontractors; and (ii) “as built” plans for any such Alterations.
     11. Landlord’s Repairs. Landlord shall maintain all of the Project and the
Premises in working repair, reasonable wear and tear and uninsured losses,
damages caused by Tenant, or by any of Tenant’s agents, servants, employees,
invitees and contractors (collectively, “Tenant Parties”), fire or other
casualty and condemnation excluded and shall provide commercially customary
reasonable cleaning of the Premises and the common areas of the Building each
business day. In recognition of the short term nature of this Lease, Landlord
shall have the right to provide limited repairs to maintain the Building
structural components, equipment and systems in lieu of replacement thereof.
Landlord shall repair losses and damages caused by Tenant or any of Tenant
Parties at Tenant’s sole cost and expense. Landlord reserves the right to stop
utilities or other building system services when necessary

 



--------------------------------------------------------------------------------



 



Short Form Office Lease   101 Rogers Street, Cambridge, MA
Molecular Insight Pharmaceuticals, Inc. — Page 6

upon 2 business days’ prior written notice, except in an emergency, when no
prior notice is required. Landlord shall have no responsibility or liability for
failure to provide utilities or supply other building system services during any
such period of interruption; provided, however, that Landlord shall give Tenant
24 hours advance notice of any planned stoppage of utilities building system
services for routine maintenance, repairs, alterations or improvements by
Landlord. As provided in Section 27, Landlord shall not be liable for any
failure to make any repairs or to perform any maintenance.
     12. Liens. Tenant shall discharge, by bond or otherwise, any liens filed
against the Premises or against the Project arising out of work performed or
claimed to have been performed, materials furnished or claimed to have been or
obligations incurred or claimed to have been incurred by Tenant within 10 days
after the filing thereof, at Tenant’s sole cost.
     13. Indemnification. Tenant hereby indemnifies and agrees to defend, save
and hold Landlord harmless from and against any and all claims for injury or
death to persons or damage to property occurring within or about the Premises,
arising directly or indirectly out of use or occupancy of the Premises or a
breach or default by Tenant in the performance of any of its obligations
hereunder, unless caused solely by the willful misconduct or negligence of
Landlord or its agents, servants, employees, invitees or contractors. Landlord
shall not be liable to Tenant for, and Tenant assumes all risk of damage to,
personal property (including, without limitation, loss of records) kept within
the Premises. Tenant further waives any and all claims for injury to Tenant’s
business or loss of income relating to any such damage or destruction of
personal property (including, without limitation, any loss of records). Landlord
shall not be liable for any damages arising from any act, omission or neglect of
any tenant in the Project or of any other third party.
     14. Insurance. Landlord shall maintain all risk property and, if
applicable, sprinkler damage insurance covering the full replacement cost of the
Project or such lesser coverage amount as Landlord may elect provided such
coverage amount is not less than 100% of such full replacement cost. Landlord
shall further procure and maintain commercial general liability insurance with a
single loss limit of not less than $2,000,000 for bodily injury and property
damage with respect to the Project. Landlord may, but is not obligated to,
maintain such other insurance and additional coverages as it may deem necessary,
including, but not limited to, flood, environmental hazard and earthquake, loss
or failure of building equipment, errors and omissions, rental loss during the
period of repair or rebuilding, workers’ compensation insurance and fidelity
bonds for employees employed to perform services and insurance for any
improvements installed by Tenant or which are in addition to the standard
improvements customarily furnished by Landlord without regard to whether or not
such are made a part of the Project. The Project may be included in a blanket
policy (in which case the cost of such insurance allocable to the Project will
be determined by Landlord based upon the insurer’s cost calculations).
     Tenant, at its sole cost and expense, shall maintain during the Term: all
risk property insurance with business interruption and extra expense coverage,
covering the full replacement cost of all property and improvements installed or
placed in the Premises by Tenant at Tenant’s expense; workers’ compensation
insurance with no less than the minimum limits required by law; employer’s
liability insurance with such limits as required by law; and commercial general
liability insurance, with a minimum limit of not less than $2,000,000 per
occurrence for bodily injury and property damage with respect to the Premises.
     The commercial general liability insurance policy shall name Landlord, its
officers, directors, employees, managers, agents, invitees and contractors, as
additional insureds; insure on an occurrence and not a claims-made basis; be
issued by insurance companies which have a rating of not less than policyholder
rating of A and financial category rating of at least Class X in “Best’s
Insurance Guide”; shall not be cancelable for nonpayment of premium unless
30 days prior written notice shall have been given to Landlord from the insurer;
contain a hostile fire endorsement and a contractual liability endorsement; and
provide primary coverage to Landlord (any policy issued to Landlord providing
duplicate or similar coverage shall be deemed excess over Tenant’s policies).
Copies of such policies (if requested by Landlord), or certificates of insurance
showing the limits of coverage required hereunder and showing Landlord as an
additional insured shall be delivered to Landlord by Tenant upon commencement of
the

 



--------------------------------------------------------------------------------



 



Short Form Office Lease   101 Rogers Street, Cambridge, MA
Molecular Insight Pharmaceuticals, Inc. — Page 7

Term and upon each renewal of said insurance. Tenant’s policy may be a “blanket
policy” with an aggregate per location endorsement which specifically provides
that the amount of insurance shall not be prejudiced by other losses covered by
the policy. Tenant shall, at least 5 days prior to the expiration of such
policies, furnish Landlord with renewal certificates.
     In each instance where insurance is to name Landlord as an additional
insured, Tenant shall upon written request of Landlord also designate and
furnish certificates so evidencing Landlord as additional insured to: (i) any
lender of Landlord holding a security interest in the Project or any portion
thereof, (ii) the landlord under any lease wherein Landlord is tenant of the
real property on which the Project is located, if the interest of Landlord is or
shall become that of a tenant under a ground or other underlying lease rather
than that of a fee owner, and/or (iii) any management company retained by
Landlord to manage the Project.
     The property insurance obtained by Landlord and Tenant shall include a
waiver of subrogation by the insurers and all rights based upon an assignment
from its insured, against Landlord or Tenant, and their respective officers,
directors, employees, managers, agents, invitees and contractors (“Related
Parties”), in connection with any loss or damage thereby insured against.
Notwithstanding the provisions of Section 13, neither party nor its respective
Related Parties shall be liable to the other for loss or damage caused by any
risk insured against under property insurance required to be maintained
hereunder, and each party waives any claims against the other party, and its
respective Related Parties, for such loss or damage. The failure of a party to
insure its property shall not void this waiver. Landlord and its respective
Related Parties shall not be liable for, and Tenant hereby waives all claims
against such parties for, business interruption and losses occasioned thereby
sustained by Tenant or any person claiming through Tenant resulting from any
accident or occurrence in or upon the Premises or the Project from any cause
whatsoever. If the foregoing waivers shall contravene any law with respect to
exculpatory agreements, the liability of Landlord or Tenant shall be deemed not
released but shall be secondary to the other’s insurer.
     15. Condemnation and Casualty. If at any time during the Term the Premises
are in whole or in part (i) materially damaged or destroyed by a fire or other
casualty or (ii) taken for any public or quasi-public use under governmental
law, ordinance, or regulation, or by right of eminent domain, or by private
purchase in lieu thereof (a “Taking”), this Lease shall, at the written election
of Landlord or Tenant, terminate as of the date of such damage, destruction or
Taking. Any statute or regulation which is now or may hereafter be in effect
shall have no application to this Lease or any such damage, destruction or
Taking, the parties hereto expressly agreeing that this Section sets forth their
entire understanding and agreement with respect to such matters. Upon any fire
or other casualty or Taking, Landlord shall be entitled to receive the entire
proceeds of the insurance maintained by Landlord and the entire price or award
from any such Taking without, in either case, any payment to Tenant, and Tenant
hereby assigns to Landlord Tenant’s interest, if any, in such proceeds or award.
     16. Events of Default. Each of the following events shall be a default
(“Default”) by Tenant under this Lease:
     (a) Payment Defaults. Tenant shall fail to pay any installment of Rent or
any other payment hereunder when due; provided, however, that Landlord will give
Tenant notice and an opportunity to cure any failure to pay Rent within 3 days
of any such notice not more than once in any 12 month period and Tenant agrees
that such notice shall be in lieu of and not in addition to, or shall be deemed
to be, any notice required by law.
     (b) Insurance. Any insurance required to be maintained by Tenant pursuant
to this Lease shall be canceled or terminated or shall expire or shall be
reduced or materially changed, or Landlord shall receive a notice of nonrenewal
of any such insurance and Tenant shall fail to obtain replacement insurance at
least 20 days before the expiration of the current coverage.

 



--------------------------------------------------------------------------------



 



Short Form Office Lease   101 Rogers Street, Cambridge, MA
Molecular Insight Pharmaceuticals, Inc. — Page 8

     (c) Improper Transfer. Tenant shall assign, sublease or otherwise transfer
or attempt to transfer all or any portion of Tenant’s interest in this Lease or
the Premises except as expressly permitted herein.
     (d) Other Defaults. Tenant shall fail to comply with any provision of this
Lease other than those specifically referred to in this Section 16, and, except
as otherwise expressly provided herein, such failure shall continue for a period
of 30 days after written notice thereof from Landlord to Tenant.
Any notice given under Section 16(c) hereof shall: (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice.
     17. Landlord’s Remedies.
     (a) Payment By Landlord; Interest. Upon a Default by Tenant hereunder,
Landlord may, without waiving or releasing any obligation of Tenant hereunder,
make such payment or perform such act. All sums so paid or incurred by Landlord,
together with interest thereon, from the date such sums were paid or incurred,
at the annual rate equal to 12% per annum or the highest rate permitted by law
(the “Default Rate”), whichever is less, shall be payable to Landlord on demand
as Additional Rent. Nothing herein shall be construed to create or impose a duty
on Landlord to mitigate any damages resulting from Tenant’s Default hereunder.
     (b) Late Payment Rent. Late payment by Tenant to Landlord of Rent and other
sums due will cause Landlord to incur costs not contemplated by this Lease, the
exact amount of which will be extremely difficult and impracticable to
ascertain. Such costs include, but are not limited to, processing and accounting
charges and late charges which may be imposed on Landlord under any Mortgage
covering the Premises. Therefore, if any installment of Rent due from Tenant is
not received by Landlord within 5 days after the date such payment is due,
Tenant shall pay to Landlord an additional sum equal to 6% of the overdue Rent
as a late charge. The parties agree that this late charge represents a fair and
reasonable estimate of the costs Landlord will incur by reason of late payment
by Tenant. In addition to the late charge, Rent not paid when due shall bear
interest at the Default Rate from the 5th day after the date due until paid.
     (c) Other Remedies. Upon the occurrence of a Default, Landlord, at its
option, without further notice or demand to Tenant, shall have all rights and
remedies provided at law or in equity.
     18. Assignment and Subletting. Tenant shall not, directly or indirectly,
voluntarily or by operation of law, assign this Lease or sublease the Premises
or any part thereof or mortgage, pledge, or hypothecate its leasehold interest
or grant any concession or license within the Premises, and any attempt to do
any of the foregoing shall be void and of no effect. Notwithstanding the
foregoing, upon 30 days prior written notice to Landlord but without obtaining
Landlord’s prior written consent and provided that any assignee shall agree in
writing to assume all of the terms, covenants and conditions of this Lease
arising after the effective date of the assignment: (i) Tenant shall have the
right to assign this Lease or sublease all or any part of the Premises to any
entity controlling, controlled by or under common control with Tenant, provided
that Landlord shall have the right to approve the form of any such sublease or
assignment; and (ii) Tenant shall have the right to assign this Lease, to a
corporation or other entity which is a successor-in-interest to Tenant, by way
of merger, consolidation or corporate reorganization, or by the purchase of all
or substantially all of the assets or the ownership interests of Tenant provided
that (i) such merger or consolidation, or such acquisition or assumption, as the
case may be, is for a good business purpose and not principally for the purpose
of transferring the Lease, and (ii) the net worth (as determined in accordance
with generally accepted accounting principles (“GAAP”)) of the assignee is not
less than the net worth (as determined in accordance with GAAP) of Tenant as of
the date of Tenant’s most current quarterly or annual financial statements.
Notwithstanding any assignment or subletting, Tenant shall at all times remain
fully and primarily responsible and liable for the payment of Rent and for
compliance with all of Tenant’s other obligations under this Lease.

 



--------------------------------------------------------------------------------



 



Short Form Office Lease   101 Rogers Street, Cambridge, MA
Molecular Insight Pharmaceuticals, Inc. — Page 9

     19. Estoppel Certificate. Tenant shall, within 10 business days of written
notice from Landlord, execute, acknowledge and deliver an estoppel certificate
on any form reasonably requested by a proposed lender or purchaser.
     20. Quiet Enjoyment. So long as Tenant shall perform all of the covenants
and agreements herein required to be performed by Tenant, Tenant shall, subject
to the terms of this Lease, at all times during the Term, have peaceful and
quiet enjoyment of the Premises against any person claiming by, through or under
Landlord.
     21. Prorations. All prorations required or permitted to be made hereunder
shall be made on the basis of a 360 day year and 30 day months.
     22. Rules and Regulations. Tenant shall, at all times during the Term and
any extension thereof, comply with all reasonable rules and regulations at any
time or from time to time established by Landlord covering use of the Premises
and the Project. The current rules and regulations are attached hereto as
Exhibit C. If there is any conflict between said rules and regulations and other
provisions of this Lease, the terms and provisions of this Lease shall control.
Landlord shall not have any liability or obligation for the breach of any rules
or regulations by other tenants in the Project and shall not enforce such rules
and regulations in a discriminatory manner.
     23. Subordination. This Lease and Tenant’s interest and rights hereunder
are and shall be subject and subordinate at all times to the lien of any
Mortgage now existing or hereafter created on or against the Project or the
Premises, and all amendments, restatements, renewals, modifications,
consolidations, refinancing, assignments and extensions thereof, without the
necessity of any further instrument or act on the part of Tenant. Tenant agrees,
at the election of the Holder of any such Mortgage, to attorn to any such
Holder. Tenant agrees upon demand to execute, acknowledge and deliver such
instruments confirming such subordination and/or attornment as shall be
requested by any such Holder.
     24. Surrender. Upon the expiration of the Term or earlier termination of
Tenant’s right of possession, Tenant shall surrender the Premises to Landlord in
the same condition as received, free of Hazardous Materials brought upon, kept,
used, stored, handled, treated, generated in, or released or disposed of from,
the Premises by any person other than a Landlord Party (collectively, “Tenant
HazMat Operations”), broom clean, ordinary wear and tear and casualty loss and
condemnation covered by Section 15 excepted.
     Tenant shall immediately return to Landlord all keys and/or access cards to
parking, the Project, restrooms or all or any portion of the Premises furnished
to or otherwise procured by Tenant. If any such access card or key is lost,
Tenant shall pay to Landlord, at Landlord’s election, either the cost of
replacing such lost access card or key or the cost of reprogramming the access
security system in which such access card was used or changing the lock or locks
opened by such lost key. Any Tenant’s property not so removed by Tenant as
permitted or required herein shall be deemed abandoned and may be stored,
removed, and disposed of by Landlord at Tenant’s expense, and Tenant waives all
claims against Landlord for any damages resulting from Landlord’s retention
and/or disposition of such property. All obligations of Tenant hereunder not
fully performed as of the termination of the Term, including the obligations of
Tenant under Section 26 hereof, shall survive the expiration or earlier
termination of the Term, including, without limitation, indemnity obligations,
payment obligations with respect to Rent and obligations concerning the
condition and repair of the Premises.
     25. Waiver of Jury Trial. TENANT AND LANDLORD WAIVE ANY RIGHT TO TRIAL BY
JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND TENANT ARISING OUT OF THIS
LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

 



--------------------------------------------------------------------------------



 



Short Form Office Lease   101 Rogers Street, Cambridge, MA
Molecular Insight Pharmaceuticals, Inc. — Page 10

     26. Environmental Requirements.
     (a) Prohibition/Compliance/Indemnity. Except for Hazardous Material (as
herinafter defined) contained in products customarily used by tenants in de
minimis quantities for ordinary cleaning and office purposes, Tenant shall not
cause or permit any Hazardous Material to be brought upon, kept, used, stored
handled, treated, generated in or about, or released or disposed from, the
Premises or the Project without Landlord’s prior written consent, which may be
withheld in Landlord’s sole discretion. Tenant, at its sole cost and expense,
shall operate its business in strict compliance with all Environmental
Requirements and shall remove or remediate any Hazardous Materials released on
or from the Project by Tenant or any Tenant party. Tenant hereby indemnifies and
shall defend and hold Landlord, its officers, directors, employees, agents and
contractors harmless from any and all actions (including, without limitation,
remedial or enforcement actions of any kind, administrative or judicial
proceedings, and orders or judgments arising out of or resulting therefrom),
costs, claims, damages (including, without limitation, punitive damages and
damages based upon diminution in value of the Premises or the Project, or the
loss of, or restriction on, use of the Premises or any portion of the Project),
expenses (including, without limitation, attorneys’, consultants’ and experts’
fees, court costs and amounts paid in settlement of any claims or actions),
fines, forfeitures or other civil, administrative or criminal penalties,
injunctive or other relief (whether or not based upon personal injury, property
damage, or contamination of, or adverse effects upon, the environment, water
tables or natural resources), liabilities or losses (collectively,
“Environmental Claims”) which arise during or after the Term as a result of any
breach of Tenant’s obligations with respect to Hazardous Materials or any
contamination in the Premises during the Term. This indemnification of Landlord
by Tenant includes, without limitation, costs incurred in connection with any
investigation of site conditions or any cleanup, treatment, remedial, removal,
or restoration work required by any federal, state or local Governmental
Authority because of Hazardous Materials present in the air, soil or ground
water above, on or under the Premises. Without limiting the foregoing, if the
presence of any Hazardous Materials on the Premises, the Project or any adjacent
property so caused or permitted by Tenant or any Tenant Party results in any
contamination of the Premises, the Project or any adjacent property, Tenant
shall promptly take all actions at its sole expense and in accordance with
applicable Environmental Requirements as are necessary to return the Premises,
the Project or any adjacent property to the condition existing prior to the time
of such contamination, provided that Landlord’s approval of such action shall
first be obtained, which approval shall not unreasonably be withheld so long as
such actions would not potentially have any material adverse long-term or
short-term effect on the Premises or the Project.
     (b) Tenant’s Obligations. Tenant’s obligations under this Section 26 shall
survive the expiration or earlier termination of the Lease.
     (c) Definitions. As used herein, the term “Environmental Requirements”
means all applicable present and future statutes, regulations, ordinances,
rules, codes, judgments, orders or other similar enactments of any Governmental
Authority regulating or relating to health, safety, or environmental conditions
on, under, or about the Premises or the Project, or the environment, including
without limitation, the following: the Comprehensive Environmental Response,
Compensation and Liability Act; the Resource Conservation and Recovery Act; and
all state and local counterparts thereto, and any regulations or policies
promulgated or issued thereunder. As used herein, the term “Hazardous Materials”
means and includes any substance, material, waste, pollutant, or contaminant
listed or defined as hazardous or toxic, or regulated by reason of its impact or
potential impact on humans, animals and/or the environment under any
Environmental Requirements, asbestos and petroleum, including crude oil or any
fraction thereof, natural gas liquids, liquefied natural gas, or synthetic gas
usable for fuel (or mixtures of natural gas and such synthetic gas). As defined
in Environmental Requirements, Tenant is and shall be deemed to be the
“operator” of Tenant’s “facility” and the “owner” of all Hazardous Materials
brought on the Premises by Tenant or any Tenant Party, and the wastes,
by-products, or residues generated, resulting, or produced therefrom.
     27. Tenant’s Remedies/Limitation of Liability. Landlord shall not be in
default hereunder unless Landlord fails to perform any of its obligations
hereunder within 30 days after written notice from Tenant specifying such
failure. TENANT’S SOLE REMEDY FOR ANY BREACH OR DEFAULT BY

 



--------------------------------------------------------------------------------



 



Short Form Office Lease   101 Rogers Street, Cambridge, MA
Molecular Insight Pharmaceuticals, Inc. — Page 11

LANDLORD HEREUNDER SHALL BE TO TERMINATE THE LEASE AND TENANT HEREBY, TO THE
MAXIMUM EXTENT POSSIBLE, KNOWINGLY WAIVES THE PROVISIONS OF ANY LAW, NOW OR
HEREAFTER IN FORCE WHICH PROVIDE ADDITIONAL OR OTHER REMEDIES TO TENANT AS A
RESULT OF ANY BREACH BY LANDLORD HEREUNDER OR UNDER ANY SUCH LAW OR REGULATION.
     28. Inspection and Access. Landlord and its agents, representatives, and
contractors may enter the Premises at any reasonable time to inspect the
Premises and to make such repairs as may be required or permitted pursuant to
this Lease and for any other business purpose. Landlord and Landlord’s
representatives may enter the Premises during business hours on not less than 2
business days’ advance written notice (except in the case of emergencies in
which case no such notice shall be required and such entry may be at any time)
for the purpose of effecting any such repairs, inspecting the Premises, or for
any other business purpose.
     29. Security. Tenant acknowledges and agrees that security devices and
services, if any, while intended to deter crime may not in given instances
prevent theft or other criminal acts and that Landlord is not providing any
security services with respect to the Premises. Tenant agrees that Landlord
shall not be liable to Tenant for, and Tenant waives any claim against Landlord
with respect to, any loss by theft or any other damage suffered or incurred by
Tenant in connection with any unauthorized entry into the Premises or any other
breach of security with respect to the Premises. Tenant shall be solely
responsible for the personal safety of Tenant’s officers, employees, agents,
contractors, guests and invitees while any such person is in, on or about the
Premises and/or the Project. Tenant shall at Tenant’s cost obtain insurance
coverage to the extent Tenant desires protection against such criminal acts.
     30. Brokers, Entire Agreement, Amendment. Landlord and Tenant each
represents and warrants that it has not dealt with any broker, agent or other
person (collectively, “Broker) in connection with this transaction and that no
Broker brought about this transaction other than CB Richard Ellis, whose
commission shall be paid by Landlord pursuant to a separate agreement. Landlord
and Tenant each hereby agrees to indemnify and hold the other harmless from and
against any claims by any Broker, other than the broker, if any named in this
Section 30, claiming a commission or other form of compensation by virtue of
having dealt with Tenant or Landlord, as applicable, with regard to this leasing
transaction.
     31. Limitation on Landlord’s Liability. NOTWITHSTANDING ANYTHING SET FORTH
HEREIN OR IN ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT TO THE CONTRARY:
(A) LANDLORD SHALL NOT BE LIABLE TO TENANT OR ANY OTHER PERSON FOR (AND TENANT
AND EACH SUCH OTHER PERSON ASSUME ALL RISK OF) LOSS, DAMAGE OR INJURY, WHETHER
ACTUAL OR CONSEQUENTIAL TO: TENANT’S PERSONAL PROPERTY OF EVERY KIND AND
DESCRIPTION, INCLUDING, WITHOUT LIMITATION TRADE FIXTURES, EQUIPMENT, INVENTORY,
SCIENTIFIC RESEARCH, SCIENTIFIC EXPERIMENTS, LABORATORY ANIMALS, PRODUCT,
SPECIMENS, SAMPLES, AND/OR SCIENTIFIC, BUSINESS, ACCOUNTING AND OTHER RECORDS OF
EVERY KIND AND DESCRIPTION KEPT AT THE PREMISES AND ANY AND ALL INCOME DERIVED
OR DERIVABLE THEREFROM; (B) THERE SHALL BE NO PERSONAL RECOURSE TO LANDLORD FOR
ANY ACT OR OCCURRENCE IN, ON OR ABOUT THE PREMISES OR ARISING IN ANY WAY UNDER
THIS LEASE OR ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND ANY LIABILITY OF LANDLORD HEREUNDER SHALL BE
STRICTLY LIMITED SOLELY TO LANDLORD’S INTEREST IN THE PROJECT OR ANY PROCEEDS
FROM SALE OR CONDEMNATION THEREOF AND ANY INSURANCE PROCEEDS PAYABLE IN RESPECT
OF LANDLORD’S INTEREST IN THE PROJECT OR IN CONNECTION WITH ANY SUCH LOSS; AND
(C) IN NO EVENT SHALL ANY PERSONAL LIABILITY BE ASSERTED AGAINST LANDLORD IN
CONNECTION WITH THIS LEASE NOR SHALL ANY RECOURSE BE HAD TO ANY OTHER PROPERTY
OR ASSETS OF LANDLORD OR ANY OF LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR CONTRACTORS. UNDER NO CIRCUMSTANCES SHALL LANDLORD OR ANY OF
LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS BE LIABLE FOR
INJURY TO TENANT’S BUSINESS OR FOR ANY LOSS OF INCOME OR PROFIT THEREFROM.

 



--------------------------------------------------------------------------------



 



Short Form Office Lease   101 Rogers Street, Cambridge, MA
Molecular Insight Pharmaceuticals, Inc. — Page 12

     32. Severability. If any clause or provision of this Lease is illegal,
invalid or unenforceable under present or future laws, then and in that event,
it is the intention of the parties hereto that the remainder of this Lease shall
not be affected thereby.
     33. Signs; Exterior Appearance. Tenant shall not: (i) attach anything at
any time to any outside wall of the Project, (ii) use any window coverings or
sunscreen other than Landlord’s standard window coverings, (iii) place any
articles on the window sills, (iv) place any items on any exterior balcony, or
(v) paint, affix or exhibit any signs or any kind in the Premises which can be
viewed from the exterior of the Premises. Interior signs on doors and the
directory tablet shall be provided by Landlord at Tenant’s sole cost and
expense.
     34. Miscellaneous.
     (a) Notices. Except as otherwise provided herein, all notices or other
communications between the parties shall be in writing and shall be deemed duly
given upon delivery or refusal to accept delivery by the addressee thereof if
delivered in person, confirmed receipt by facsimile or upon actual receipt if
delivered by reputable overnight guaranty courier, addressed and sent to the
parties at their addresses set forth above. Landlord and Tenant may from time to
time by written notice to the other designate another address for receipt of
future notices.
     (b) Recordation. Neither this Lease nor a memorandum of lease shall be
filed by or on behalf of Tenant in any public record. Landlord may prepare and
file, and upon request by Landlord Tenant will execute, a memorandum of lease.
     (c) Interpretation. The normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Lease or any exhibits or amendments hereto.
     (d) Not Binding Until Executed. The submission by Landlord to Tenant of
this Lease shall have no binding force or effect, shall not constitute an option
for the leasing of the Premises, nor confer any right or impose any obligations
upon either party until execution of this Lease by both parties.
     (e) Limitations on Interest. It is expressly the intent of Landlord and
Tenant at all times to comply with applicable law governing the maximum rate or
amount of any interest payable on or in connection with this Lease. If
applicable law is ever judicially interpreted so as to render usurious any
interest called for under this Lease, or contracted for, charged, taken,
reserved, or received with respect to this Lease, then it is Landlord’s and
Tenant’s express intent that all excess amounts theretofore collected by
Landlord be credited on the applicable obligation (or, if the obligation has
been or would thereby be paid in full, refunded to Tenant), and the provisions
of this Lease immediately shall be deemed reformed and the amounts thereafter
collectible hereunder reduced, without the necessity of the execution of any new
document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder.
     (f) Choice of Law. Construction and interpretation of this Lease shall be
governed by the internal laws of the state in which the Premises are located,
excluding any principles of conflicts of laws.
     (g) Time. Time is of the essence as to the performance of Tenant’s and
Landlord’s obligations under this Lease.
     (h) Force Majeure. Landlord shall not responsible or liable for delays in
the performance of its obligations hereunder when caused by, related to, or
arising out of acts of God, strikes, lockouts, or other labor disputes,
embargoes, quarantines, weather, national, regional, or local disasters,
calamities, or catastrophes, inability to obtain labor or materials (or
reasonable substitutes therefor) at reasonable costs or failure of, or inability
to obtain, utilities necessary for performance, governmental restrictions,
orders, limitations, regulations, or controls, national emergencies, delay in
issuance or revocation of

 



--------------------------------------------------------------------------------



 



Short Form Office Lease   101 Rogers Street, Cambridge, MA
Molecular Insight Pharmaceuticals, Inc. — Page 13

permits, enemy or hostile governmental action, terrorism, insurrection, riots,
civil disturbance or commotion, fire or other casualty, and other causes or
events beyond the reasonable control of Landlord.
     (i) Financial Information. Tenant shall furnish Landlord with true and
complete copies of (i) Tenant’s most recent audited annual financial statements
within 90 days of the end of each of Tenant’s fiscal years during the Term and
(ii) Tenant’s most recent unaudited quarterly financial statements within
45 days of the end of each of Tenant’s first three fiscal quarters of each of
Tenant’s fiscal years during the Term; provided, however, that if Tenant remains
a publicly traded company, delivery of Tenant’s periodic filings timely made
with the Securities and Exchange Commission shall be deemed to satisfy these
requirements.
[remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



Short Form Office Lease   101 Rogers Street, Cambridge, MA
Molecular Insight Pharmaceuticals, Inc. — Page 14

     IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the
day and year first above written.

             
 
  TENANT:    
 
                MOLECULAR INSIGHT PHARMACEUTICALS, INC.,     a Massachusetts
corporation  
 
  By:   /s/ Donald E. Wallroth     
 
  Name:  
Donald E. Wallroth 
   
 
  Its:   CFO     

                          LANDLORD:        
 
                        ARE-MA REGION NO. 35, LLC, a Delaware limited        
liability company    
 
                        By:   ALEXANDRIA REAL ESTATE EQUITIES, L.P., a          
  Delaware limited partnership, managing member    
 
                            By:   ARE-QRS CORP., a Maryland                
corporation, general partner      
 
          By:   /s/ Jackie Clem     
 
          Name:  
Jackie Clem 
   
 
          Its:   VP. RE Legal Affairs     

 



--------------------------------------------------------------------------------



 



Acknowledgment of Commencement Date   101 Rogers Street, Cambridge, MA
Molecular Insight Pharmaceuticals, Inc. — Page 1

ACKNOWLEDGMENT OF COMMENCEMENT DATE
     This ACKNOWLEDGMENT OF COMMENCEMENT DATE is made this ___day of March, 2008
between ARE-MA REGION NO. 35, LLC, a Delaware limited liability company
(“Landlord”), and MOLECULAR INSIGHT PHARMACEUTICALS, INC., a Massachusetts
corporation (“Tenant”), and is attached to and made a part of the Lease dated
___, 2008 (the “Lease”), by and between Landlord and Tenant. Any initially
capitalized terms used but not defined herein shall have the meanings given them
in the Lease.
     Landlord and Tenant hereby acknowledge and agree, for all purposes of the
Lease, that the Commencement Date of the Term of the Lease is , 2008 and the
termination date of the Term of the Lease shall be midnight on March 31, 2010
unless Tenant is entitled to an Extension Right and the Extension Right is
timely and properly executed by Tenant.
     IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT
OF COMMENCEMENT DATE to be effective on the date first above written.

             
 
  TENANT:    
 
                MOLECULAR INSIGHT PHARMACEUTICALS, INC.,     a Massachusetts
corporation
 
           
 
  By:   /s/ Donald E. Wallroth     
 
  Its:  
CFO 
   
 
  Name:  
Donald E. Wallroth 
   

                          LANDLORD:            
 
                        ARE-MA REGION NO. 35, LLC, a Delaware limited        
liability company        
 
                        By:       ALEXANDRIA REAL ESTATE EQUITIES, L.P.,        
        a Delaware limited liability company    
 
                                By: ARE-QRS CORP., a Maryland              
corporation
 
                   
 
            By:  /s/ Jackie Clem     
 
            Name:  Jackie Clem     
 
            Its:  VP. RE Legal Affairs     

 